DETAILED ACTION
This office action follows a reply filed on December 5, 2022.  Claims 1, 7, 11 and 18 have been amended.  Claims 1-20 are currently pending and under examination.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants have amended claims 1, 11 and 18 to claim the coating composition as comprising “an odor mitigator configured to reduce an odor of the coating composition resulting from the volatile base to an Ammonia Odor Rating of 4 or greater”.
Applicants disclose that the Ammonia Odor Rating is determined as follows:

    PNG
    media_image1.png
    165
    605
    media_image1.png
    Greyscale

MPEP 2173 states that claim language may not be ambiguous.  
The metes and bounds of the claim cannot be determined since the claimed value is based on opinions which can vary from person to person.  
MPEP 2173 also states the following:
During prosecution, applicant may resolve the ambiguities of a functional limitation in a number of ways. For example: (1) "the ambiguity might be resolved by using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature" (see Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663); (2) applicant could demonstrate that the "specification provide[s] a formula for calculating a property along with examples that meet the claim limitation and examples that do not" (see id. at 1256, 85 USPQ2d at 1663 (citing Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341, 65 USPQ2d 1321, 1326 (Fed. Cir. 2003))); (3) applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292); or (4) applicant could amend the claims to recite the particular structure that accomplishes the function.

	It is noted that since claims 2-10, 12-17, 19 and 20 ultimately or directly depend from one of claims 1, 11 or 18, they are rejected along with claim 1, 11 or 18 because they incorporate all of the limitations thereof, including those that are indefinite.
	

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robey (US 3,864,300).
Robey exemplifies preparing a coating composition comprising an acrylic resin, an amine selected from diethanolamine, dimethylethanolamine or 2-amino-2-methyl-1-propanol to adjust the pH, TiO2 additive, methoxylmelamine and 4-hydroxy-3-methoxybenzaldehyde, which can be diluted with water to form the desired viscosity for coating (col. 6, Example 1), where the amine meets applicants’ volatile base, methoxylmelamine meets applicants’ curing agent and 4-hydroxy-3-methoxybenzaldehyde is disclosed as being present in amounts effective to essentially eliminate obnoxious odors and the toxic effects of vapors emitted from the composition when heated (col. 1, ll. 6-15); therefore the composition inherently possesses an ammonia odor rating of 4 or more, as Robey discloses the methoxybenzaldehyde as essentially eliminating obnoxious odors.
Robey anticipates instant claim 1.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/060456 in view of Rohde (US 2003/0068295), as evidenced by JP H0558869 and JP 2003-321697.  For convenience, the machine translations of JP ‘869 and JP ‘697 will be cited below.
WO ‘456 teaches an aqueous coating composition for architectural purposes comprising an anionically stabilized acrylic-based copolymer (p. 8), 0.1-5 wt% of a derivatized polyamine, such as an alkylated polyalkyleneimine or alkoxylated polyvinylamine, with a degree of derivatization of 50-95% (pp. 12-15), a volatile base in an effective amount to maintain a pH of 9-11, including ammonia (p. 15), additives such as pigments, fillers, dispersants, etc. (p. 17) and other suitable additives, specifically listed to include “odorants” (p. 19).
The masking of malodors, such as ammonia, in plastics is well known in the art, as taught by Rohde (p. 1, [0002]-[0005]).  Rohde teaches the use of odor neutralizers to include an ester combined with fragrances, such as citronella oil (also known as Cymbopogon nardus oil) and eucalyptus oil (p. 4, [0113]), cinnamaldehyde (also known as 3-phenyl-1,2-propenal) (p. 6, [0132]), coumarin (also known as 2H-benzopyran-2-one) (p. 6, [0138]), pinene (also known as 2,6,6-trimethylbicyclo[3.1.1]het-2-ene) (p. 4, [0114]), terpineol (also known as α, α, 4-trimethyl-3-cyclohexene-1-methanol) (p. 5, [0120]), and 2,4-dimethyl cyclohexene carbaldehyde (p. 5, [0126]).  2,4-dimethyl cyclohexene carbaldehyde and 4,5,6-trimethyl-3-cyclohexene-1-carbaldehyde are homologous and would be expected to provide similar odor neutralization due to their structural similarities, as 4,5,6-trimethyl-3-cyclohexene-1-carbaldehyde is known in the art as a chemical deodorant for masking ammonia, as evidenced by JP ‘697.
Please consider the following:
2144.06 Art Recognized Equivalence for the Same Purpose [R-08.2012]
I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a combination of the odor neutralizers of Rohde to reduce the odor from the volatile ammonia base, as Rohde teaches that they are suitable for reducing odors from ammonia and that masking ammonia is known in the art.
JP ‘869 teaches similar esters, aldehydes, ketones and alcohols as being suitable for masking unpleasant smells in acrylic lattices used for architectural surfaces, teaching the inclusion of more than 0.1 wt% of the perfumes based on the acrylic solids.
While WO ‘456 nor Rohde disclose the Ammonia Odor Rating, as claimed, one of ordinary skill in the art would expect the rating to be the same as that claimed as WO ‘456 discloses the use of applicants’ preferred/claimed volatile base and Rohde discloses the claimed odorants.  Even further one of ordinary skill in the art would find it desirable to include enough odorant to completely minimize the smell of ammonia as it is a known malodor and Rohde teaches that the essential oils are suitable for reducing odors from ammonia.
WO ‘456 in view of Rohde is prima facie obvious over instant claims 1-4 and 11-13.
As to claims 9, 10, 14 and 20, WO ‘456 teaches the 0.1-5 wt% of the derivatized polyamine, which overlaps with the claimed amount of about 4 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claims 5-8, 16 and 20, JP ‘869 teaches the inclusion of more than 0.1 wt% of a mixture of aldehydes, ketones and alcohols to mask unpleasant smells in acrylic lattices, the range of which overlaps with the claimed range of about 0.2 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Claims 15 and 17 can be similarly rejected as above.
As to claim 18, WO ‘456 exemplifies preparing the coating composition by mixing water, additives, aqueous polymer emulsion, 29% ammonia to adjust the pH, the setting agent (derivatized polyalkyleneimine), and additional additives.  WO ‘456 also teaches the inclusion of odorants as suitable additives.  Adding the odorant after the neutralized coating composition is prima facie obvious.
WO ‘456 teaches an overlapping amount of curing agent and pH, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 
Claim 19 can be similarly rejected as above.

Response to Arguments
Applicant's arguments filed December 5, 2022 have been fully considered but they are not persuasive.
Applicants arguments regarding the Ammonia Odor Rating have been addressed in the rejections above.
Applicants argue that 4,5,6-trimethylcyclohex-3-ene-1-carboxyaldehyde and 2,4-dimethylcyclohex-3-ene-1-carboxyaldehyde are not homologous, as the methyl groups are in different positions with relation to the double bond.
Homology can be defined in the art as having the same general formula, varied by one parameter.  In this case, it’s the number of carbon substituents.  Additionally, the compounds are both known in the art as odor neutralizers, as evidenced by Rohde and JP ‘697.  Therefore, using 4,5,6-trimethylcyclohex-3-ene-1-carboxyaldehyde in place of 2,4-dimethylcyclohex-3-ene-1-carboxyaldehyde is prima facie obvious, as they are homologous, have similar functionality, and Rohde does not limit the aldehydes to only those listed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766